              Case 17-10679-LSS         Doc 254    Filed 12/05/19   Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re:                                        Chapter 7

MAD CATZ, INC.,                               Case No. 17-10679 (KG)

                             Debtor.


          NOTICE OF AMENDED AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON DECEMBER 9, 2019 AT 11:00 A.M.


         THIS HEARING HAS BEEN CANCELLED AS NO MATTERS ARE GOING
                                 FORWARD


 MATTERS ADJOURNED TO THE NEXT HEARING

         1.   Chapter 7 Trustee’s Objection Pursuant to 11 U.S.C. § 502(b) and Fed. R. Bankr.
              P. 3007 to the Proof of Claim Filed by Mad Catz Interactive Asia Ltd. (filed
              October 23, 2019) [Dkt. No. 245]

              Response Deadline: November 19, 2019 (extended to December 19, 2019, for
              Mad Catz Interactive Asia Ltd.)

              Response Received: The Trustee and Mad Catz Interactive Asia Ltd. have
                                 agreed to adjourn the hearing to the next omnibus hearing
                                 date.

              Related Documents:

              a.     None.

              Status: This matter has been adjourned to the next omnibus hearing date
              scheduled for January 6, 2020

 UNCONTESTED MATTERS FOR WHICH AN ORDER HAS BEEN ENTERED

         2.   First Omnibus Objection to Claims (Substantive) of the Chapter 7 Trustee
              [Former Employee Claims] (filed October 23, 2019) [Dkt. No. 244]

              Response Deadline:       November 19, 2019
              Case 17-10679-LSS      Doc 254     Filed 12/05/19    Page 2 of 2




              Response Received: Informal comments from holders of the Non-Executive
              Employee Claims.

              Related Documents:

              a.     Certification of Counsel Regarding Order Sustaining the First Omnibus
                     Objection to Claims (Substantive) of the Chapter 7 Trustee (filed
                     December 4, 2019) [Dkt. No. 250]

              b.     Order Sustaining First Omnibus Objection to Claims (Substantive) of
                     the Chapter 7 Trustee [Former Employee Claims] (entered December
                     5, 2019) [Dkt. No. 253]

              Status: The Claim Objection, as it relates to the Non-Executive Employee Claims,
              is adjourned to the next omnibus hearing date scheduled for January 6, 2020. The
              Court has entered an Order sustaining the Trustee’s omnibus objection with
              respect to the Executive Employee Claims. As such, no hearing is necessary.

Dated: December 5, 2019                        ARCHER & GREINER, P.C.

                                               /s/ Kevin F. Shaw
                                               Alan M. Root (No. 5427)
                                               Kevin F. Shaw (No. 6239)
                                               300 Delaware Avenue, Suite 1100
                                               Wilmington, DE 19801
                                               Tel: (302) 777-4350
                                               Fax: (302) 777-4352
                                               E-mail: aroot@archerlaw.com
                                                        kshaw@archerlaw.com

                                               Counsel for the Chapter 7 Trustee
217705706v1
